DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Previous rejection to Claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s Amendments filed 11/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al., hereinafter Raghavan, US Publication No. 2015/0303723 in view of Johnson, US Publication No. 2009/0239132.

Regarding Claim 1, Raghavan teaches a control device (Raghavan Fig. 4 and paragraph [0040], see battery management unit implemented on a microcontroller in  for controlling charging of a non-aqueous metal battery (Raghavan paragraphs [0027] and [0049], see Li-ion battery), the control device being configured to: 
determine a CO2 concentration (Cx) and an increase rate (RCO2) of CO2 concentration in the battery (Raghavan paragraphs [0004] and [0032], see fiber optic sensors within a battery that determine a concentration and rate of change of CO2), 
charge the battery in case both the CO2 concentration (Cx) before starting charging exceeds a predetermined CO2 threshold (CT) and the increase rate of the CO2 concentration (RCO2) during charging is below a predetermined threshold value (ΔCT/ΔAhT, ΔCT/Δt) (Raghavan paragraphs [0006], [0032], [0036]-[0037] and [0100], wherein based on the detection of the CO2 concentration and evolution or rate of change of the CO2 concentration, charging is controlled, an example being given of an adjusted charging when the CO2 concentration is above a threshold 2%, indicating aging, while the evolution or rate of change being below a threshold indicating the battery is not yet in an overcharged state), and 
stop charging when the increase rate (RCO2) exceeds the predetermined threshold value (ΔCT/ΔAhT, ΔCT/Δt) (Raghavan paragraph [0032], wherein when the evolution or rate of change of the CO2 concentration exceeds a threshold and overcharging is detected, the charging is stopped),
wherein the battery comprises a gas compartment and at least one cell (Raghavan paragraph [0027], see battery pack). 
Raghavan does not explicitly teach a non-aqueous metal air battery;

Johnson teaches a non-aqueous metal air battery (Johnson paragraphs [0014] and [0016], see lithium air battery having a non-aqueous electrolyte),
wherein the battery comprises at least one cell with an air cathode (Johnson paragraph [0014], see air cathode), the gas compartment being configured such that a reactant provided to the cell is controlled (Johnson paragraphs [0017] and [0022], wherein oxygen is supplied to the cells in the enclosure), the control device configured to control feeding of the reactant to the battery (Johnson paragraphs [0017] and [0022], wherein the flow of oxygen is controlled by a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity. 
 
Regarding Claim 2, Raghavan further teaches charge the battery, in case the CO2 concentration (Cx) in the battery before starting charging does not exceed the predetermined CO2 threshold (CT) (Raghavan paragraph [0100], wherein charging is performed below the 2% threshold for aging and so long as the battery is not in the overcharging state), and 
2 concentration in the battery during charging increases such that it exceeds the predetermined CO2 threshold (CT) (Raghavan paragraphs [0032] and [0100], wherein charging is stopped when the concentration indicates an overcharged state). 
 
Regarding Claim 3, Raghavan further teaches wherein the increase rate (RCO2) of CO2 concentration is a CO2/capacity relation (ΔCx/ΔAhx), the CO2/capacity relation (ΔCx/ΔAhx) being a relation between the increment of CO2 concentration (ΔCx) during a predetermined time interval (Δt) and the increment of capacity (ΔAhx) of the battery during the predetermined time interval (Δt) (Raghavan Figs. 1 and 18 and paragraph [0032], wherein the rate is the increase in concentration over a period of time, and related to the state of charge). 
 
Regarding Claim 4, Raghavan further teaches wherein the increase rate (RCO2) of CO2 concentration is a relation (ΔCx/Δt) between the increment of CO2 concentration (ΔCx) during a predetermined time interval (Δt) and the predetermined time interval (Δt) (Raghavan paragraph [0032], wherein the increase of CO2 is a rate over time). 
 
Regarding Claim 5, Raghavan further teaches the battery additionally comprising a metal anode and a non-aqueous electrolyte (Raghavan paragraphs [0027] and [0049], see Li-ion battery with non-aqueous electrolytes), wherein 
the control device is further configured to determine the CO2 concentration (Cx) in the air cathode, and/or 
2 concentration (Cx) in the electrolyte of the battery (Raghavan Fig. 5 and paragraph [0053], wherein the sensors are inside the battery cell at strategic locations to detect the CO2 concentration, including the cathode and electrolyte). 

Regarding Claim 6, Raghavan further teaches the battery additionally comprising a metal anode and a non-aqueous electrolyte (Raghavan paragraphs [0027] and [0049], see Li-ion battery with non-aqueous electrolytes), wherein
the cell is arranged inside the gas compartment (Raghavan paragraph [0027], wherein there are a plurality of cells within a battery pack), and
the control device is further configured to determine the CO2 concentration (Cx) in the gas compartment (Raghavan Fig. 5 and paragraph [0053], wherein the sensors are inside the battery pack, which is a gas compartment, and are used to determine the CO2 concentration). 

Regarding Claim 7, Raghavan further teaches comprising a CO2 sensor configured to measure the CO2 concentration (Cx) in the battery, wherein 
the CO2 sensor is configured to be arranged in the air cathode and/or 
the CO2 sensor is configured to be arranged in the non-aqueous electrolyte, and/or 
the CO2 sensor is configured to be arranged in the gas compartment (Raghavan Fig. 5 and paragraph [0053], wherein the sensors are inside the battery cell, which is a gas compartment, and are used to determine the CO2 concentration). 

Regarding Claim 8, Raghavan further teaches wherein the CO2 sensor is an electrochemical sensor and/or a semiconductor sensor (Raghavan paragraphs [0040] and [0055], wherein the sensors are both electrochemical and semiconductor sensors). 
 
Regarding Claim 9, Raghavan further teaches a battery pack (Raghavan paragraph [0027], see battery pack) comprising: 
at least one non-aqueous metal battery (Raghavan paragraphs [0027] and [0049], see Li-ion battery), and
a control device according to claim 1 (Raghavan Fig. 4 and paragraph [0040], see battery management unit implemented on a microcontroller in hardware, software, or firmware). 
Raghavan does not explicitly teach at least one non-aqueous metal air battery.
Johnson teaches at least one non-aqueous metal air battery (Johnson paragraphs [0014] and [0016], see lithium air battery having a non-aqueous electrolyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.
 

Raghavan does not explicitly teach the non-aqueous metal air battery comprising at least one cell with an air cathode.
Johnson teaches the non-aqueous metal air battery comprising at least one cell with an air cathode (Johnson paragraphs [0014] and [0016], wherein the battery includes a lithium air cell having an air cathode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.
 
Regarding Claim 11, Raghavan further teaches a battery charging system comprising: 
at least one non-aqueous metal battery (Raghavan paragraphs [0027] and [0049], see Li-ion battery), 
a battery management system for the battery (Raghavan Fig. 4, see battery management system), and 
a control device according to claim 1 (Raghavan Fig. 4 and paragraph [0040], see battery management unit implemented on a microcontroller in hardware, software, or firmware).

Johnson teaches at least one non-aqueous metal air battery (Johnson paragraphs [0014] and [0016], see lithium air battery having a non-aqueous electrolyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.

Regarding Claim 14, Raghavan teaches a method of controlling charging of a non-aqueous metal battery, the battery comprising a gas compartment and at least one cell (Raghavan paragraph [0027], see battery pack), the method comprising the steps of: 
determining a CO2 concentration (Cx) and an increase rate (RCO2) of CO2 concentration in the battery (Raghavan paragraphs [0004] and [0032], see fiber optic sensors within a battery that determine a concentration and rate of change of CO2), 
charging the battery in case both the CO2 concentration (Cx) before starting charging exceeds a predetermined CO2 threshold (CT) and the increase rate of the CO2 concentration (RCO2) during charging is below a predetermined threshold value (Raghavan paragraphs [0006], [0032], [0036]-[0037] and [0100], wherein based on the detection of the CO2 concentration and evolution or rate of change of the CO2 concentration, charging is controlled, an example being given of an adjusted charging when the CO2 concentration is above a threshold 2%, indicating aging, while the and 
stopping charging when the increase rate (RCO2) exceeds the predetermined threshold value (ΔCT/ΔAhT, ΔCT/Δt) (Raghavan paragraph [0032], wherein when the evolution or rate of change of the CO2 concentration exceeds a threshold and overcharging is detected, the charging is stopped). 
Raghavan does not explicitly teach a non-aqueous metal air battery, the battery comprising at least one cell with an air cathode, the gas compartment being configured such that a reactant provided to the cell is controlled, 
feeding the reactant to the battery.
Johnson teaches a non-aqueous metal air battery (Johnson paragraphs [0014] and [0016], see lithium air battery having a non-aqueous electrolyte), the battery comprising at least one cell with an air cathode (Johnson paragraph [0014], see air cathode), the gas compartment being configured such that a reactant provided to the cell is controlled (Johnson paragraphs [0017] and [0022], wherein oxygen is supplied to the cells in the enclosure).
feeding the reactant to the battery (Johnson paragraphs [0017] and [0022], wherein the flow of oxygen is controlled by a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity. 

Regarding Claim 15, Raghavan further teaches the steps of: 
charging the battery, in case the CO2 concentration (Cx) in the battery before starting charging does not exceed the predetermined CO2 threshold (CT) (Raghavan paragraph [0100], wherein charging is performed below the 2% threshold for aging and so long as the battery is not in the overcharging state), and 
in this case, stopping charging when the CO2 concentration in the battery during charging increases such that it exceeds the predetermined CO2 threshold (CT) (Raghavan paragraphs [0032] and [0100], wherein charging is stopped when the concentration indicates an overcharged state). 
 
Regarding Claim 16, Raghavan further teaches wherein the increase rate (RCO2) of CO2 concentration is a CO2/capacity relation (ΔCx/ΔAhx), the CO2/capacity relation (ΔCx/ΔAhx) being a relation between the increment of CO2 concentration (ΔCx) during a predetermined time interval (Δt) and the increment of capacity (ΔAhx) of the battery during the predetermined time interval (Δt) (Raghavan Figs. 1 and 18 and paragraph [0032], wherein the rate is the increase in concentration over a period of time, and related to the state of charge). 
 
Regarding Claim 17, Raghavan further teaches wherein the increase rate (RCO2) of CO2 concentration is a relation (ΔCx/Δt) between the increment of CO2 concentration (ΔCx) during a predetermined time interval (Δt) and the predetermined time interval (Δt) (Raghavan paragraph [0032], wherein the increase of CO2 is a rate over time). 

Regarding Claim 18, Raghavan further teaches the battery comprising at least one cell with a metal anode and a non-aqueous electrolyte (Raghavan paragraphs [0027] and [0049], see Li-ion battery with non-aqueous electrolytes), wherein 
the CO2 concentration (Cx) is determined in the air cathode, and/or 
the CO2 concentration (Cx) is determined in the electrolyte of the battery (Raghavan Fig. 5 and paragraph [0053], wherein the sensors are inside the battery cell at strategic locations to detect the CO2 concentration, including the cathode and electrolyte). 
 Raghavan does not explicitly teach the battery comprising at least one cell with an air cathode.
Johnson teaches the battery comprising at least one cell with an air cathode (Johnson paragraphs [0014] and [0016], wherein the battery includes a lithium air cell having an air cathode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.
 
Regarding Claim 19, Raghavan further teaches the battery comprising a gas compartment (Raghavan paragraph [0027], see battery pack) and at least one cell with a metal anode and a non-aqueous electrolyte (Raghavan paragraphs [0027] and [0049], 
the CO2 concentration (Cx) is determined in the gas compartment (Raghavan Fig. 5 and paragraph [0053], wherein the sensors are inside the battery pack, which is a gas compartment, and are used to determine the CO2 concentration). 
Raghavan does not explicitly teach at least one cell with an air cathode.
Johnson teaches at least one cell with an air cathode (Johnson paragraphs [0014] and [0016], wherein the battery includes a lithium air cell having an air cathode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.

Regarding Claim 20, Raghavan does not explicitly teach wherein the reactant is O2.
Johnson teaches wherein the reactant is O2 (Johnson paragraph [0017], wherein oxygen is supplied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries 

Regarding Claim 21, Raghavan does not explicitly teach wherein the reactant is fed to the battery during discharge of the battery.
Johnson teaches wherein the reactant is fed to the battery during discharge of the battery (Johnson paragraphs [0014] and [0022], wherein oxygen is flowed during discharging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Johnson because the combination would allow the detection of the states of Lithium air batteries based on gas concentrations to control charging and discharging, yielding the predictable results of improved battery performance and longevity.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan modified by Johnson as applied to claims 1 and 9 above, and further in view of Ryu et al., hereinafter Ryu, US Publication No. 2012/0223680.

Regarding Claim 12, Raghavan modified by Johnson further teaches a battery pack according to claim 9 (Raghavan paragraph [0027], see battery pack). 
Raghavan modified by Johnson does not explicitly teach a vehicle comprising: 
an electric motor.

an electric motor (Ryu paragraphs [0008], [0012], and [0033], wherein electric vehicles have electric motors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan modified by Johnson and Ryu because the combination would allow the use and protection of lithium air batteries in vehicles, yielding the predictable results of improved battery performance and safety.
 
Regarding Claim 13, Raghavan modified by Johnson further teaches at least one non-aqueous air metal battery (Johnson paragraphs [0014] and [0016], see lithium air battery having a non-aqueous electrolyte),
a control device according to claim 1 (Raghavan Fig. 4 and paragraph [0040], see battery management unit implemented on a microcontroller in hardware, software, or firmware).
Raghavan modified by Johnson does not explicitly teach a vehicle comprising: 
an electric motor.
Ryu teaches a vehicle (Ryu paragraphs [0008], [0012], and [0033], see vehicle) comprising: 
an electric motor (Ryu paragraphs [0008], [0012], and [0033], wherein electric vehicles have electric motors).
.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 22, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations: 

wherein the CO2 sensor is deactivated during discharge of the battery.

Response to Arguments

Applicant's arguments filed 11/30/2020 have been fully considered but they are but they are not persuasive.

In response to Applicant’s arguments that the prior art of record does not teach or suggest “wherein the battery comprises a gas compartment,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Raghavan Fig. 5 and paragraphs [0005] and [0027], wherein a battery case is shown containing at least one cell.  This case for the cell is a gas compartment, as gases are formed within the case during operation of the cell.  This meets the claim limitations as currently claimed and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims have been fully considered but are moot in view of the new grounds of rejection or are addressed in the section Allowable Subject Matter above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIC D LEE/Primary Examiner, Art Unit 2851